Citation Nr: 0837981	
Decision Date: 11/04/08    Archive Date: 11/10/08	

DOCKET NO.  07-09 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Whether the character of the appellant's discharge from 
service is a bar to entitlement to eligibility for VA 
benefits.



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant had active service from July 1978 to March 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 decision letter of the 
VARO in Los Angeles, California.  



FINDINGS OF FACT

1.  The appellant enlisted in the United States Navy in 
February 1978.  In March 1986 he received a discharge under 
dishonorable conditions.

2.  The veteran received nonjudicial punishment for 34 days' 
unauthorized absence in October 1982, he was convicted by 
special court-martial of using marijuana in May 1983, and 
from May 1983 until February 1986, he had a lengthy period of 
unauthorized absence.  These actions reflected willful and 
persistent misconduct.  

3.  There is no evidence showing that the appellant was 
insane at the time of the offenses that resulted in his 
discharge under other than honorable conditions.


CONCLUSION OF LAW

The appellant's discharge from service under other than 
honorable conditions, was under dishonorable conditions for 
VA purposes, thus constituting a bar to VA benefits.  
38 U.S.C.A. §§ 101, 5303 (West 2002); 38 C.F.R. §§ 3.12, 
3.354 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

At the outset of this decision, the Board notes that the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are not applicable to this claim on appeal 
because the appeal turns on a matter of law and not on the 
underlying facts or development of the facts.  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002).  The United States 
Court of Appeals for Veterans Claims (Court) found in Manning 
that the VCAA can have no effect on appeals that are decided 
on an interpretation of law as opposed to a determination 
based on fact.  See also Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Consequently, the Board is not required to address the RO's 
efforts to comply with the VCAA with respect to the issue 
here on appeal.  

Relevant Law and Regulations

A person seeking VA benefits must first establish by a 
preponderance of the evidence that the service member, upon 
whose service such benefits are predicated, has attained the 
status of veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 
(1997).  

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  
38 C.F.R. § 3.1(d).  If the former service member did not die 
in service, pension, compensation, or dependency and 
indemnity compensation is not payable unless the period of 
service on which the claim was based was terminated by a 
discharge or release under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  A 
discharge under honorable conditions is binding on VA as to 
the character of discharge.  38 C.F.R. § 3.12(a).  

A discharge release from service under specified conditions, 
including being AWOL for a continuous period of at 180 days, 
is a bar to the payment of benefits unless it is found that 
the person was insane at the time he was committing the 
offense causing such discharge or release.  
38 C.F.R. § 3.12(b).  As an exception to the above 
provisions, it is noted that, if the evidence shows that the 
person in question was insane at the time of committing the 
offense leading to the discharge, that person is not 
precluded from benefits by that discharge.  
38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  

In considering the evidence of record under the law and 
regulations set forth above, the Board concludes that the 
appellant's discharge from service is dishonorable and 
therefore a bar to VA benefits.  An August 2004 communication 
from the Board for Correction of Naval Records in Washington, 
D.C., reflected that the veteran enlisted in the Navy in July 
1978.  In October 1982 he received nonjudicial punishment for 
a 34-day period of unauthorized absence.  In May 1983 he was 
convicted by special court-martial for using marijuana.  In 
May 1983 he began a period of unauthorized absence that 
lasted for more than 2 full years until February 1986, when 
he was apprehended by civil authorities.  In March 1986 he 
was convicted by a second special court-martial for the 
foregoing 1240-day period of unauthorized absence.  He was 
then sentenced to confinement and hard labor for four months, 
forfeitures of pay, a reduction to Pay Grade E-1, and a bad 
conduct discharge.  After appellate review was completed, in 
March 1987 he was given the bad conduct discharge.  

In a November 2005 administrative decision, the RO addressed 
the question of whether the appellant's other than honorable 
discharge was a bar to receipt of VA benefits.  It was 
determined that the discharge occurred as a result of willful 
and persistent misconduct.  Regarding the lengthy 
unauthorized absence, the Board notes the Court has found 
that an unauthorized absence is a type of offense that would 
interfere with and preclude the performance of an appellant's 
military duties and thus cannot constitute a minor offense.  
Cropper v. Brown, 6 Vet. App. 450, 453 (1994).  After review 
of the nature of the circumstances of the violations, the 
Board finds that the appellant's discharge was for more than 
just minor offenses.  His actions therefore constituted 
willful and persistent misconduct.  

The Board notes that, if it is established that, at the time 
of the commission of an offense leading to a person's court-
martial, discharge, or resignation, that person was insane, 
such person shall not be precluded from benefits under laws 
administered based on the period of service from which such 
person was separated.  See 38 U.S.C.A. § 5303(b) (West 2002); 
38 C.F.R. § 3.12(b).  In the instant case, there is no 
evidence to show, and the appellant does not contend, that he 
was insane at the time of the offenses.  

Accordingly, the Board finds that the appellant's discharge 
is a bar to VA benefits.  The weight of the evidence is 
against the claim; the veteran has failed to establish, by a 
preponderance of the evidence, that he is a "veteran" (with a 
qualifying discharge), and the reasonable doubt doctrine is 
therefore not for application.  See Holmes v. Brown, 
10 Vet. App. 38, 40 (1997) (citing Aguilar v. Derwinski, 
2 Vet. App. 21 (1991) (holding that, before applying for 
benefits, a person must 

demonstrate by preponderance of evidence qualifying service 
and character of discharge)).  Consequently, the appellant 
has no legal entitlement to VA benefits based on disease or 
injury incurred from 1978 to the mid-1980's, and his claim 
must be denied as a matter of law.  38 C.F.R. § 4.12(d); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The character of the appellant's discharge constitutes a bar 
to payment of entitlement to VA benefits.  The appeal is 
denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


